DETAILED ACTION
Claims 1-22 (filed 09/08/2022) have been considered in this action.  Claims 1, 8 and 18 have been amended.  Claims 7 and 17 have been canceled.  Claims 2-6, 9-16 and 19-22 have been presented in the same format as previously presented.

Response to Arguments
Applicant's arguments, see page 7 paragraph 3, filed 09/08/2022, in regards to rejection of claim 22 under 35 U.S.C. 112(a) have been fully considered but they are not persuasive.  Applicant has failed to show where a teaching from the original disclosure suggests that the second voltage is dedicated to adjusting the image displayed.  Applicant alleges support for the claimed subject matter in paragraphs [0041]-[0042] of the original disclosure, however after a careful review of these statements the examiner cannot find the alleged support for dedication of the second voltage.  Paragraphs [0041]-[0042] noted in the applicant’s response fail to show support for this feature.  The examiner considers the term dedicated under the common language meaning, in that in order for something to be dedicated it is exclusive in its allocation.  By this interpretation, the second voltage can and only ever is used to adjust the displayed image because it is exclusively allocated (i.e. dedicated) to adjusting the displayed image.  As noted in the referenced paragraph [0042] “the user interface 118 may be mechanically coupled to a linkage system (e.g., a set of gears) that facilitates induction of the voltage (e.g., by facilitating movement of the magnet, by facilitating rotation of the coil) for controlling the persistent display 56. In any case, voltage generated by the induction assembly 146 may be used to implement the set of charges for the electrodes 112 to present an image data.”  This statement teaches that the voltage may be used to present an image data for display, which is an open-ended statement offering the possibility of other uses for the voltage (in terms of claim 22, the second voltage).  Claiming that a voltage is dedicated to a specific task is antithetical to a teaching that same voltage may be used to present image data on a display.  Applicant’s arguments amount to mere allegations of support from the original disclosure, without actually showing where that support is found.  Because what is claimed is in direct contrast to what is taught in the original disclosure, the examiner finds that the rejection of claim 22 under 35 U.S.C. 112(a) is proper and maintained in this office action.

Applicant’s arguments, see page 8 paragraph 1, filed 09/08/2022, with respect to rejection of claim 22 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 22 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant's arguments, see page 9 paragraph 2, filed 09/08/2022, in regards to rejection of claims 1-6, 9-16 and 18-22 under 35 U.S.C. 103 have been fully considered but they are moot in view of newly presented prior art reference Fukuoka (US 20220002976).
Applicant’s arguments center around the combination of Cavazos et al. (US 20130340304, hereinafter Cavazos) in view Lee et al. (US20190057626, hereinafter Lee) and Rooyakkers et al. (US 20150048684, hereinafter Rooyakkers) being improper because Cavazos teaches a self-contained and self-powered persistent display for an electrical distribution panel, and that the self-contained and self-powered nature of the Cavazos display teaches away from a display that can accept multiple power sources.  
However, this line of reasoning is not found convincing because Lee is utilized to teach the use of a persistent display with multiple power sources that are judged as to whether each power source is sufficient for powering the persistent display and which can switch between power sources when that judgement is positive (at least Fig. 1 and 3, [0037], [0043]-[0047], etc.).  Cavazos was utilized to teach a specific implementation of one of the multiple power supplies for the persistent display of Lee, namely a button or switch that includes inductive elements that, when activated through a linear or rotational movement, induce voltage and current sufficient to power the display and change its display state via a magnet and coil (Fig. 1-3, [0004]-[0011], [0023]-[0026], etc.).  Thus the combination of Lee and Cavazos can be considered taking the button with magnet and coil means for generating the power for the persistent display as one of the many types of power sources utilized by Lee.  In fact, Lee suggests a similar embodiment to the magnet and coil for generating power for the persistent display in Fig. 7 and described in paragraph [0056]-[0057], thus making the combination more obvious.
The examiner would note that the interpretation of persistent/bistable/e-ink/electronic paper/electrophoretic display are considered functionally equivalent because all relate to a display that is capable of maintaining the display of information when power is unavailable and all operate under similar principles.
The examiner would further note that based upon the presented claim language, the operation of the automation component and the display appear disconnected from one another aside from a loose relationship between a first voltage being “available” or “unavailable”.  A person having ordinary skill in the art would recognize that most automated systems driven by a controller generally cannot perform operations without a power source, thus there is no feature that integrates the automation operation with the display aside from them being sourced from the same power source, a commonly utilized means of distributing power to a controller and its associated display (see Fukuoka for such teachings).  For example, nowhere is it claimed that the display is displaying information about or pertaining to the automation operation.  The automation operation and the display are loosely joined through the sharing of a common voltage source, however this cannot form an inventive concept without some shared feature that integrates the displaying of information with the performance of the automation operation by the automation component, as otherwise it is merely circumstantial that the automation component operation and the display updating information are provided from the same voltage source.  In other words, the fact that the display displays changing information while automation component receives the same voltage driving the display does not disclose any technical feature that integrates these two functions in a novel way, as what information being displayed by the display is not specified in the claim, and the use of the automation component and the display are tangentially related through a same power supply, though not integrated into a complete and novel concept.
Applicant’s arguments revolving around the concept in claim 1 that a first voltage is used to drive an automation operation and a display while that first voltage is available and received by the processing circuitry and using a second voltage to drive the display when the first voltage is unavailable such that automation operations are suspended because only the first voltage drives automation operations are moot as they are taught by newly presented prior art reference Fukuoka (US 20220002976).  See below for a mapping of the newly presented claim limitations to Fukuoka.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 contains the limitation “identifying generation of the first voltage via the induction assembly when the second voltage is unavailable such that one or more operations of the industrial automation component is suspended”.  No support can be found for this amendment in the original disclosure, specifically to the act of using processing circuitry to identify generation of a first voltage.  The original disclosure makes repeated reference to identifying faults or errors by the control system 100, however no indication is provided that generating a first voltage via the induction assembly is considered a fault, nor that the generation is identified first so that subsequent action is taken in recognition of this identification.  The provided disclosure seems to suggest that the first voltage generated by the induction assembly is utilized in conditions where a primary power source is unavailable (see [0041-0043]), however this does not cover the more specific action of identifying when the first voltage is available, so that upon this identification it can be used to drive the display, as it merely uses the first voltage to adjust the display without any form of identifying that the first voltage is generated.  For example, paragraph [0043] states “each time the induction assembly 146 generates power (e.g., each time a user interacts with the user interface 118) for supply to the control system 100, the control system 100 may instruct the persistent display 56 to adjust the presented image data”.  Nowhere does this say that generation of voltage is identified, but merely that the when a voltage is generated, it is used to cause adjustment of the display via the control system.  In other words, this limitation is contradictory to what is described, because the user actuating the induction assembly generates the power necessary for the control system 100 to operate the display; there is no step of identification involved because there is no power for the control system 100 to operate via identifying if that voltage does not first exist.  How can the control system 100 have energy for “identifying generation of the first voltage” if it is that very voltage that is driving its functionality of identifying that the first voltage is present, especially if this is at a point in time when the second voltage is unavailable for driving control system 100?  This is circular logic.  Nowhere does the specification describe where this “identification of generation of first voltage” functionality exists, and thus the examiner considers this new matter.  The specification suggests that it is the generation of first voltage that drives the control system 100 to change display information, not that control system 100 identifies the generation of first voltage in order to operate the change in display.  Identification of a power is different from that power merely existing; thus this limitation is not covered by the original disclosure.
Claims 9-16 are dependent upon claim 8, and thus inherit the rejection of claim 8 under 35 U.S.C. 112(a).

Claim 22 is further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The examiner can find no support from the original disclosure for the claimed feature of “wherein the second voltage is dedicated to adjusting the image data presented by the display via the processing circuitry” wherein the second voltage is “a second voltage from a voltage source to control one or more operations of the industrial automation component”.  No such feature is described by the original disclosure.  In fact, the original disclosure seemingly teaches away from this limitation, as the only reference to a “dedicated” voltage source is found in paragraph [0032] and states:
“[0032]    In certain embodiments, the power source 54 may not include an auxiliary power source (e.g., an external power source dedicated to enable a specific operation of the industrial automation component 70), and the industrial automation component 70 may be self-powered. That is, the industrial automation component 70 may operate in the absence of power from an auxiliary power source.  As an example, the power source 54 may include stored, harvested, or generated power, such as from a device or component internal to the industrial automation component 70, from a light source, from a mechanical user input, and so forth. As another example, the power source 54 may include a power supply that is already being used by the industrial system 50 in which the industrial automation component 70 is implemented.   For instance, the industrial 
automation component 70 may include a self-powered relay or other protection device that is electrically coupled to another industrial automation component (e.g., a transformer) of the industrial system 50 via an electrical connection (e.g., an electrical line or circuit). The other industrial automation component may receive energy from a power source, and the relay may receive energy conducted through the electrical connection (e.g., a portion of the electricity passing through the other industrial automation component) to operate, such as to drive operation of the control system 100. However, the industrial automation component 70 may not receive power while the other industrial automation component does not receive power. Indeed, an auxiliary power source may provide power to the other industrial automation component, but the auxiliary power source may not directly provide power (e.g., a voltage) to the industrial automation component 70 to enable operation of the industrial automation component 70.”

Taking this statement into consideration, the only dedicated power source (i.e. voltage source) is an external power source, however this statement is explicitly stating that this type of power source is not supplied (i.e. “may not include”).  
Applicant’s previous remarks in the reply received 01/24/2022 state that paragraphs [0038], [0039], and [0041]-[0043] show support for this limitation, however no such support is obvious from the teachings of these paragraphs which have been reproduced below for readability of this office action:
[0038]   FIG. 4 is a schematic diagram of an embodiment of the industrial automation component 70 further illustrating the control system 100 of the persistent display 56. In some embodiments, the industrial automation component 70 may receive power from an external power source 140, such as a power generator external to the industrial automation system 50, a battery or other power storage device, an electrical grid, and/or another power source that is not integral to the industrial automation component 70. The power received from the external power source 140 may be used to provide power or a voltage the control system 100 and to enable the control system 100 to operate various aspects or operations of the industrial automation component 70. Accordingly, a portion of the power of the external power source 140 may be used to enable the control system 100 to operate the persistent display 56, such as to change the image data presented by the persistent display 56. The external power source 140 may additionally include induction power received from an external device, such as a mobile device (e.g., a phone, a table, a laptop), that is capable of outputting an induction voltage. That is, the control system 100 may extract power from the induction voltage emitted from the mobile device. In any case, the power provided by the external power source 140 may be used to operate the persistent display 56.

[0039]   In additional embodiments, the industrial automation component 70 may receive power from a source that is not the external power source 140. For example, the industrial automation component 70 may include an internal power source 142 that may be integral to the industrial automation component 70. The internal power source 142 may, for instance, harvest power from the ambient environment. As an example, the internal power source 142 may include a solar cell that may extract power from solar energy for use by the control system 100 to control the persistent display 56. As another example, the internal power source 142 may include a light collecting cell that may extract power from certain light, such as from a light emitting diode (LED). For instance, the light collecting cell may harvest power from a light emitted from an industrial light and/or a mobile device. As such, the control system 100 may operate the persistent display 56 without having to use power from the external power source 140. In this way, the control system 100 may continue to operate even when power from the external power source 140 is unavailable.

[0041]   Further still, the industrial automation component 70 may include an induction assembly 146 (e.g., an electromagnetic induction assembly) that may induce a voltage and a current without the industrial automation component 70 having to receive power to operate. Indeed, the induction assembly 146 may be used to enable the control system 100 to adjust the persistent display 56 when the voltage from the external power source 140 and/or from the internal power source 142 is unavailable. For instance, the induction assembly 146 may be integral to the industrial automation component 70, and the user interface 118 may be coupled to the induction assembly 146 such that a user interaction with the user interface 118 generates sufficient power to control the persistent display 56. Indeed, the user interface 118 and the induction assembly 146 may be a part of the same mechanical device that generates a voltage to control the persistent display 56.

[0042]   In an example, the mechanical device (e.g., the user interface 118) may receive an interaction or an input (e.g., pressing a mechanical button) may cause a magnet of the induction assembly 146 to move relative to (e.g., linearly across) conductive coils of the induction assembly 146 to induce a sufficient voltage that may be used to control the persistent display 56. In another example, the interaction with the user interface 118 may cause the conductive coils to move (e.g., rotate about) relative to the magnet and also induce voltage to control the persistent display 56. In a further example, the user interface 118 and/or the induction assembly 146 may include additional components that may be used to facilitate the induction of a voltage. Indeed, the user interface 118 may include a protrusion that may wind a spring of the induction assembly 146, and unwinding of the spring (e.g., rotation of the spring) may induce the voltage. Additionally, the user interface 118 may be mechanically coupled to a linkage system (e.g., a set of gears) that facilitates induction of the voltage (e.g., by facilitating movement of the magnet, by facilitating rotation of the coil) for controlling the persistent display 56. In any case, voltage generated by the induction assembly 146 may be used to implement the set of charges for the electrodes 112 to present an image data.

[0043]   In certain embodiments, the power generated by the induction assembly 146 may be transient based on the interaction with the user interface 118. For instance, the induction assembly 146 may cease to generate power when there is no interaction with the user interface 118. In such embodiments, each time the induction assembly 146 generates power (e.g., each time a user interacts with the user interface 118) for supply to the control system 100, the control system 100 may instruct the persistent display 56 to adjust the presented image data. While there is no user interaction with the user interface 118, the persistent display 56 may continue to present the same image data (e.g., without the control system 100 receiving the voltage generated by the induction assembly 146). For example, the user may cause the persistent display 56 to present different image data by interacting with the user interface 118 to generate a voltage for the control system 100 (e.g., even when the control system 100 does not receive power from the external power source 140 and/or from the internal power source 142), and the persistent display 56 may maintain presentation of the image data after the control system 100 receives the voltage generated by the induction assembly 146.


None of these statements seemingly suggest that any form of a second voltage, whatever that second voltage source may be aside from the first voltage generated by the button, is “dedicated to adjusting the image data presented by the display”.  These teachings suggest what the second voltage may be used for, but does not clearly state that the second voltage is dedicated to the display.  The examiner requests the applicant clearly and explicitly lay out where this support is found in the original disclosure with a proper explanation, as the examiner can find no teaching of this second voltage source being provided the functionality of claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-11, 13-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka (US 20220002976, hereinafter Fukuoka) in view of Cavazos et al. (US 20130340304, hereinafter Cavazos) and Lee et al. (US20190057626, hereinafter Lee).

In regards to Claim 1, Fukuoka teaches “A system comprising: an industrial automation component configured to receive a first voltage from a voltage source to enable the industrial automation component to perform one or more operations” ([0048] The main power supply 71 is a power supply used in both of the key-on state and the key-off state. According to this embodiment, the main power supply 71 is a rechargeable battery charged with electricity generated by an alternator 11a. The main power supply 71 is configured to be able to supply electric power to electrical loads such as the starter 11b, the controller 30, the display unit 40, and the electrical equipment 73 in the key-on state and to be able to supply electric power to the display unit 40 in the key-off state; [0025] The controller 30 is a control device (an example of processing circuitry) configured to control the shovel 100. According to this embodiment, the controller 30 is constituted of a computer including a CPU, a volatile storage, a nonvolatile storage, etc. The controller 30 reads programs corresponding to functions from the nonvolatile storage, loads the programs into the volatile storage, and causes the CPU to execute corresponding processes; [0015-0024] and [0121-0137] describe various operations of the controller and shovel;) “a display configured to display image data” ([0026] The display unit 40 is configured to display various kinds of information. According to this embodiment, the display unit 40 is installed on the front right inside the cabin 10, and is configured to display information on at least one of a work condition and an operating state of the shovel 100. An operator seated in an operator seat can perform work with the shovel 100 while checking various kinds of information displayed on the display unit 40. The display unit 40 may include one or more switches that are used to control an image displayed on the display unit 40) “and processing circuitry configured to: use the first voltage to adjust the image data presented by the display while the industrial automation component receives the first voltage;” ([0046] An ignition switch (not depicted) is configured to be able to switch the state of the shovel 100. For example, the ignition switch is configured to be able to switch the state of the shovel 100 between a key-on state and a key-off state... By selecting the ACC position or the ON position as the position of the ignition switch, the operator can activate the electrical equipment 73 installed in the shovel 100 without starting the engine 11. Furthermore, by selecting the START position as the position of the ignition switch, the operator can cause the engine 11 to be started by a starter 11b. Furthermore, by causing the position of the ignition switch to be the ON position after starting the engine 11, the operator can cause the engine 11 to continuously operate; [0048] The main power supply 71 is configured to be able to supply electric power to electrical loads such as the starter 11b, the controller 30, the display unit 40, and the electrical equipment 73 in the key-on state and to be able to supply electric power to the display unit 40 in the key-off state. The starter 11b is driven by electric power from the main power supply 71 to start the engine 11; [0055] The display unit 40 includes a control part 40a, an image display part 41, and an operation part 42. The control part 40a (an example of processing circuitry) controls an image displayed on the image display part 41; [0056] Specifically, the control part 40a is supplied with electric power from the main power supply 71 via the main power supply line PL4 to operate in the key-on state, and is supplied with electric power from the main power supply 71 via the backup power supply line PL3 to operate in the key-off state. Thus, the control part 40a is configured to be able to switch the activation and deactivation of the image display part 41 even when the engine 11 is stopped or the mechanical key is not inserted in the key cylinder. According to this embodiment, in the key-off state, the control part 40a is supplied with electric power from the main power supply 71 via the backup power supply line PL3 to operate, while other devices (electrical loads) such as the controller 30 do not operate with the supply of electric power) “receive the second voltage....when the first voltage is unavailable such that performance of the one or more operations via the first voltage is suspended” ([0056] Specifically, the control part 40a is supplied with electric power from the main power supply 71 via the main power supply line PL4 to operate in the key-on state, and is supplied with electric power from the main power supply 71 via the backup power supply line PL3 to operate in the key-off state. Thus, the control part 40a is configured to be able to switch the activation and deactivation of the image display part 41 even when the engine 11 is stopped or the mechanical key is not inserted in the key cylinder. According to this embodiment, in the key-off state, the control part 40a is supplied with electric power from the main power supply 71 via the backup power supply line PL3 to operate, while other devices (electrical loads) such as the controller 30 do not operate with the supply of electric power; wherein it would be well-understood that when a controller cannot operate, its operations are suspended) “and in response to receiving the second voltage generated by the mechanical device use the second voltage generated by the mechanical device to adjust the image data presented by the display when the first voltage is unavailable and the performance of the one or more operations is suspended” ([0056] Specifically, the control part 40a is supplied with electric power from the main power supply 71 via the main power supply line PL4 to operate in the key-on state, and is supplied with electric power from the main power supply 71 via the backup power supply line PL3 to operate in the key-off state. Thus, the control part 40a is configured to be able to switch the activation and deactivation of the image display part 41 even when the engine 11 is stopped or the mechanical key is not inserted in the key cylinder. According to this embodiment, in the key-off state, the control part 40a is supplied with electric power from the main power supply 71 via the backup power supply line PL3 to operate, while other devices (electrical loads) such as the controller 30 do not operate with the supply of electric power; [0059] Furthermore, the image display part 41 is configured to be able to display a non-operation state screen (see FIG. 6) different from the operation state screen. The non-operation state screen may be, for example, a maintenance information screen that displays information on the maintenance of the shovel 100. The maintenance information screen may be, for example, a screen that displays information on the operating time of the engine 11. The non-operation state screen may be displayed on the image display part 41 in response to the operation of a predetermined button provided in an area surrounding the image display part 41 irrespective of whether the key-on state or the key-off state is entered; [0062] The activation switch 51 may also be a push-button switch placed outside the cabin 10 so that a maintenance worker or the like outside the door 10D can operate the activation switch 51 without opening the door 10D. The activation switch 51 may also be placed inside the cabin 10 and near the door 10D. Specifically, the activation switch 51 may be placed as a push-button switch on a left console on the left side of the operator seat).
Fukuoka fails to teach “a mechanical device configured to receive an input via a user interface mechanically coupled to an induction assembly comprising a magnet and a conductive coil, wherein the input causes movement of the user interface to drive corresponding relative movement between the magnet and the conductive coil, thereby generating a second voltage; a display configured to present image data, wherein the display is configured to maintain presentation of the image data in absence of the first voltage received from the voltage source or the second voltage received from the mechanical device; and processing circuitry configured to... receive the second voltage generated by the mechanical device...and in response to receiving the second voltage generated by the mechanical device, use the second voltage generated by the mechanical device to adjust the image data presented by the display;”. 
Cavazos teaches “A system comprising:... a mechanical device configured to receive an input via a user interface mechanically coupled to an induction assembly comprising a magnet and a conductive coil” (Fig. 1-3 and [0007] aspects of the present invention can provide self-powered, self-contained signage having a bistable information display with an integral, mechanically activated, generator. Electro-mechanical activation of the generator tied to manipulation of the apparatus actuators, such as push buttons or handles, can provide state-change power to the bistable display indicating their status. Mechanical activation may be accomplished manually or through mechanical operation from powered manipulating means within the scope of the invention.; [0023] The handle 13 comprises a shaft portion 19 with an annular handle portion 21 at one end. The annular portion 21 has fitted thereto a coil 23 movable as a rotor with the motion of the handle 13. Beneath the rotor coil 23 is an annular magnetic stator 25 into which the rotor 23 is fitted when assembled) “wherein the input causes movement of the user interface to drive corresponding relative movement between the magnet and the conductive coil, thereby generating a second voltage” ([0026] Thus as the handle 13 is grasped and moved as the actuator to operate the switch contacts of the electrical distribution apparatus 10 the rotor 23 and stator 25 of the display device 12 act as a generator supplying a current to the PCB 27 which can supply the necessary voltages to the display substrate 29 and change the state of the bistable display 31) “a display configured to present image data, wherein the display is configured to maintain presentation of the image data in absence of... the second voltage received from the mechanical device” ([0004] Bistable displays such as the electronic paper displays are known in the art and can hold an image indefinitely with an electrical pulse only needed to change the displayed indicia; [0010] The display is static, i.e. persistent without need for an electronic refresh. The Bistable display member itself may typically be an electronic paper display including any necessary electronic substrate to control or dictate the indicia.  It will be appreciated that a bistable display of the present invention could be a two-state indicator, e.g. displaying ON or OFF, or with suitable input and electronics could be a multistate display wherein the electronic paper can display a variety of selectable display choices, i.e. one or more the display states may be changed, and the on-board mechanical generator merely toggles the state of the display from one state to another) “and processing circuitry configured to... receive the second voltage generated by the mechanical device...and in response to receiving the second voltage generated by the mechanical device, use the second voltage generated by the mechanical device to adjust the image data presented by the display...” (0004] Bistable displays such as the electronic paper displays are known in the art and can hold an image indefinitely with an electrical pulse only needed to change the displayed indicia; [0011] The mechanical operation of the handle whether in a rotary or linear fashion, will cause the on-board mechanical generator to develop a charge and hence cause the bistable display integrated into the handle to toggle the display to the corresponding "OFF" or "ON" status of the contacts. In other examples, the generator may be operated and caused to toggle the display by operating a pushbutton intended to toggle an operation or status of the electrical equipment; [0023] Also within the annular handle portion 21 is contained an electronic substrate, here a printed circuit board (PCB) 27, carrying additional electrical devices, such as any necessary amplifiers, drivers, transformers, or the like, to regulate power to a bistable display 31, and electronic devices e.g., components for production or storage of additional display signals, appropriate memory devices, as deemed necessary by the designer, and indicated schematically on the drawing. Overlying and connected to the PCB 27 is the bistable display 31 including any necessary display substrate 29 for changing, i.e. control of, the pixels of the bistable display 31). 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the automated industrial shovel system that provides a display for displaying information about the operation and maintenance requirements for the shovel system when a first voltage is utilized by both the display and the controller of the shovel, yet when that voltage is unavailable to perform the operations provide a second backup voltage that can be utilized to display information on the display such as maintenance information without having to power up the shovel’s ignition system as taught by Fukuoka with the use of the persistent display that can display information regardless of whether a voltage is present, and further is integrated with a switch that is capable of supplying the second voltage through mechanical interaction of a button with magnet and coil because such a system would prevent the battery utilized as both the primary and backup voltage supply from draining, thus preventing a potential dead battery condition that would leave the shovel unable to operate without jump-starting the battery.  Furthermore, because the persistent display of Cavazos can display information even without power, it would allow the maintenance information of Fukuoka to be displayed at all times, even in the key-off situation.  In addition, by integrating the mechanical input with induction assembly and persistent display of Cavazos into the industrial automation shovel system of Fukuoka, a person would be able to update the maintenance display to show faults/alarms/warnings of the shovel system to aid in troubleshooting, as suggested by Fukuoka ([0121-0122]) and further allows the removal of the timer ([0132]) because power is no longer being drained from the primary battery.  By combining these elements, it can be considered taking the known Shovel system with controller and processing electronics that allow an automation component operation and display operation to be performed with a first voltage and allow a display operation but do not allow an automation component operation with a second voltage activated by a mechanical input switch, and improve it by replacing the display with a persistent display for displaying the information and the mechanical input switch for using a secondary voltage with a mechanical button that provides the second voltage through a magnet and coil induction assembly that allows operation of the persistent display while not providing power to additional electronics.  
Lee additionally teaches “wherein the display is configured to maintain presentation of the image data in absence of the first voltage received from the voltage source or the second voltage received from the mechanical device;” ([0037] The driving circuit 120 includes a voltage detecting circuit 121 and is coupled to the electronic paper display 130. In this embodiment, the energy harvesting devices 111-113 are configured to convert different types of energy into a plurality of sub power signals respectively and integrate the sub power signals into a first power signal PS1. In this embodiment, the energy harvesting devices 111-113 output the first power signal PS1 to the voltage detecting circuit 121 so that the voltage detecting circuit 121 determines if a voltage value of the first power signal PS1 is higher than a threshold voltage value. Besides, when the voltage value of the first power signal PS1 is higher than the threshold voltage value, the voltage detecting circuit 121 outputs a first power output signal PS1′ so that the driving circuit 120 enables the electronic paper display 130 by the first power output signal PS1′. However, the number of the power harvesting device in the invention is not limited to the number shown in FIG. 1. In one embodiment, the electronic tag 100 may include at least one energy harvesting device; [0045] the energy harvesting devices 310, 320, and 330 determine whether or not to generate at least one of the first sub power signal, the second sub power signal, the third sub power signal, and the fourth sub power signal according to the surrounding environment and the use state of the electronic tag 300. For example, if only the light source exists in the surrounding environment of the electronic tag 300, the electronic tag 300 may harvest light energy by the energy harvesting device 330 to generate the first power signal PS1. For another example, if the electronic tag 300 receives RF signals of a plurality of frequency bands, and the gear mechanism 321 provides mechanical energy to the mechanical energy conversion module 322 at the same time, the electronic tag 300 then may harvest the RF signals and the mechanical energy by the energy harvesting devices 310 and 320 to generate the first power signal PS1... the energy harvesting devices 310, 320, and 330 may output at least one of the first sub power signal, the second sub power signal, the third sub power signal, and the fourth sub power signal, and integrate the first power signal PS1 and output the first power signal PS1 to the voltage detecting circuit 341. In this embodiment, the voltage detecting circuit 341 is coupled to the energy storage device 342 and the power supply 343. The voltage detecting circuit 341 determines if a voltage value of the first power signal PS1 is higher than a predetermined threshold voltage value. In other words, when the power signals generated by the energy harvesting devices 310, 320, and 330 have enough voltage or current so that the voltage value of the first power signal PS1 is higher than the predetermined threshold voltage value, the voltage detecting circuit 341 then provides a first power output signal PS1′ to the energy storage device 342 or to the power supply 343; Lee teaches that any of three power sources can be used to drive the display, thus when two of three are unavailable, the third is still available) “and processing circuitry configured to: use the first voltage to adjust the image presented by the display... receive the second voltage generated by the mechanical device when the first voltage is unavailable; and in response to receiving the second voltage generated by the mechanical device, use the second voltage generated by the mechanical device to adjust the image data presented by the display when the first voltage is unavailable” (Fig. 1 and 3 and [0037] The driving circuit 120 includes a voltage detecting circuit 121 and is coupled to the electronic paper display 130. In this embodiment, the energy harvesting devices 111-113 are configured to convert different types of energy into a plurality of sub power signals respectively and integrate the sub power signals into a first power signal PS1. In this embodiment, the energy harvesting devices 111-113 output the first power signal PS1 to the voltage detecting circuit 121 so that the voltage detecting circuit 121 determines if a voltage value of the first power signal PS1 is higher than a threshold voltage value. Besides, when the voltage value of the first power signal PS1 is higher than the threshold voltage value, the voltage detecting circuit 121 outputs a first power output signal PS1′ so that the driving circuit 120 enables the electronic paper display 130 by the first power output signal PS1′. However, the number of the power harvesting device in the invention is not limited to the number shown in FIG. 1. In one embodiment, the electronic tag 100 may include at least one energy harvesting device; [0040] the driving circuit 340 harvests a variety of energy sources by the energy harvesting devices 310, 320, and 330, and the energy harvesting devices 310, 320, and 330 integrate a first power signal PS1 and output the first power signal PS1 to the voltage detecting circuit 341; [0043] The mechanical energy conversion module 322 is configured to convert mechanical energy provided by the gear mechanism 321 into electrical energy and output a third sub power signal by the power converter 323; [0047] the voltage detecting circuit 341 provides the first power output signal PS1′ to the power supply 343. The power supply 343 is coupled to the microcontroller 344 and the electronic paper display 350. The microcontroller 344 controls the power supply 343 so as to operate the power supply 343 to drive the electronic paper display 350 by the first power output signal PS1′ provided by the voltage detecting circuit 341, but the invention is not limited thereto. In one embodiment, if a voltage value or a current value of the first power output signal PS1′ is not enough to drive the electronic paper display 350, the voltage detecting circuit 341 then provides the first power output signal PS1′ to the energy storage device 342. The energy storage device 342 is coupled to the power supply 343 and the microcontroller 344. The microcontroller 344 controls the power supply 343 by a control signal CS so as to operate the power supply 343 to drive the electronic paper display 350 by a second power signal PS2 provided by the energy storage device 342).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that includes a mechanical user interaction device with coil and magnet whose relative movement causes a voltage to be generated for driving an electronic paper persistent display as taught by Cavazos with the circuitry that is capable of harvesting multiple energy sources including a mechanical energy source so that the appropriate energy source that is supplying power is utilized to provide power to an electronic paper display for display refresh as taught by Lee because by offering the selection of multiple types of energy sources, the persistent display would be capable of being refreshed with new data even when one of the power sources is unavailable, including the battery of Fukuoka, thus improving the reliability of the display.  Because the voltage source of Cavazos is user generated through interaction, it can be utilized as a backup voltage when a primary source is unavailable, as described by Lee.  Furthermore, both Lee and Cavazos are in the related fields of using electronic paper (i.e. e-ink or electrophoretic displays) for providing information to a user even when certain power sources are unavailable, thus making their combination more obvious.  By combining these elements, it can be considered taking the known industrial shovel system that allows a display to operate off a first power source used to perform automation component operations, and a second power source that when active cannot be used for the automation component operations, with circuitry that allows multiple power sources to provide a voltage to a bistable display, and integrating it into the bistable display that is powered by a manual user interaction that moves a magnet and coil relative to one another to generate the second voltage of Fukuoka to achieve the predictable result of a bistable display with a manual user interaction power supply using a coil and magnet with circuitry that allows different power sources to be selected and utilized to power the bistable display.

In regards to Claim 2, Fukuoka, Cavazos, and Lee teach the system of claim 1.  Cavazos further teaches “The system of claim 1, wherein the display comprises an electrophoretic display” ([0010] The display is static, i.e. persistent without need for an electronic refresh. The Bistable display member itself may typically be an electronic paper display including any necessary electronic substrate to control or dictate the indicia; wherein an electronic paper display is well-known to be a form of electrophoretic display).

In regards to Claim 3, Fukuoka, Cavazos, and Lee teach the system of claim 2.  Cavazos further teaches “The system of claim 2, wherein the display comprises a plurality of electrodes positioned at opposite sides of a container enclosing one or more charged particles submerged within a fluid; and wherein the processing circuitry is configured to use the first voltage from the voltage source to adjust a set of charges of the plurality of electrodes to adjust a position of the one or more charged particles within the container to adjust the image data presented by the display” ([0004] Bistable displays such as the electronic paper displays are known in the art and can hold an image indefinitely with an electrical pulse only needed to change the displayed indicia. [0010] The display is static, i.e. persistent without need for an electronic refresh. The Bistable display member itself may typically be an electronic paper display including any necessary electronic substrate to control or dictate the indicia; wherein an electronic paper display is well-known to be a form of electrophoretic display; [0011] The mechanical operation of the handle whether in a rotary or linear fashion, will cause the on-board mechanical generator to develop a charge and hence cause the bistable display integrated into the handle to toggle the display to the corresponding "OFF" or "ON" status of the contacts. In other examples, the generator may be operated and caused to toggle the display by operating a pushbutton intended to toggle an operation or status of the electrical equipment).
The examiner has provided further evidence in a previous office action in the form of “Chapter 24 of Smart Textiles and Their Applications: Electrochromic textile displays for person communication” (Moretti et al., hereinafter Moretti) which teaches ([page 8 paragraph 1] The electrophoresis phenomenon describes the motion of particles under an electrical force. Electrophoretic displays use this principle to switch images by the movement of bicoloured charged particles under voltage. Electrophoretic displays use microcapsules containing black or white charged particles and filled with a liquid allowing their easy motion; [page 8 paragraph 2] Today, the most widely used system is the E Ink system. It uses two types of charged particles: black, positively charged particles and white, negatively charged particles. These particles are contained within a transparent fluid in microcapsules and placed between two electrodes; Fig. 24.9 shows electrodes (b) and (e), Fig. 24.10 shows electrodes with + and - polarity [page 8 paragraph 1]  Electrophoretic displays use microcapsules containing black or white charged particles and filled with a liquid allowing their easy motion....These microcapsules are sandwiched between two electrodes, one of them being transparent. The application of an electric field across the structure causes motion of the particles according to their charge. A totally white screen is obtained by the application of one electric field, and a totally black screen is obtained when the opposite field is applied. Dividing the display in several independently controlled pixels allows the creation of bicoloured texts and images. By the addition of a filter matrix, a coloured image is obtained... Today, the most widely used system is the E Ink system. It uses two types of charged particles: black, positively charged particles and white, negatively charged particles. These particles are contained within a transparent fluid in microcapsules and placed between two electrodes. When an electrical field is applied to the device, the black particles are attracted by the cathode and the white ones by the anode. The colour of the display can thus be controlled (see Fig. 24.9); [page 8 paragraph 1] Electrophoretic displays use this principle to switch images by the movement of bicoloured charged particles under voltage...A totally white screen is obtained by the application of one electric field, and a totally black screen is obtained when the opposite field is applied. Dividing the display in several independently controlled pixels allows the creation of bicoloured texts and images).  From these teachings it is shown that electronic paper displays are a form of electrophoretic display, thus this is an inherent property.

In regards to Claim 4, Fukuoka, Cavazos, and Lee teach the system of claim 1.  Cavazos further teaches “The system of claim 1, wherein the magnet remains stationary in absence of the input via the user interface to block generation of the second voltage” ([0007]  Electro-mechanical activation of the generator tied to manipulation of the apparatus actuators, such as push buttons or handles, can provide state-change power to the bistable display indicating their status. Mechanical activation may be accomplished manually or through mechanical operation from powered manipulating means within the scope of the invention; [0011] The mechanical operation of the handle whether in a rotary or linear fashion, will cause the on-board mechanical generator to develop a charge and hence cause the bistable display integrated into the handle to toggle the display to the corresponding "OFF" or "ON" status of the contacts. In other examples, the generator may be operated and caused to toggle the display by operating a pushbutton intended to toggle an operation or status of the electrical equipment; wherein when manually activated, the handle does not move on its own and thus cannot generate the second voltage).

In regards to Claim 5, Fukuoka, Cavazos, and Lee teach the system of claim 4.  Cavazos further teaches “The system of claim 4, wherein the display is configured to maintain presentation of the image data while generation of the second voltage is blocked” ([0004] Bistable displays such as the electronic paper displays are known in the art and can hold an image indefinitely with an electrical pulse only needed to change the displayed indicia; [0010] The display is static, i.e. persistent without need for an electronic refresh. The Bistable display member itself may typically be an electronic paper display including any necessary electronic substrate to control or dictate the indicia.  It will be appreciated that a bistable display of the present invention could be a two-state indicator, e.g. displaying ON or OFF, or with suitable input and electronics could be a multistate display wherein the electronic paper can display a variety of selectable display choices, i.e. one or more the display states may be changed, and the on-board mechanical generator merely toggles the state of the display from one state to another).  In addition, Lee teaches this limitation as it refers to an electronic paper tag, or e-ink type display, which is an inherent feature of this type of display.

In regards to Claim 6, Fukuoka, Cavazos, and Lee teach the system of claim 4.  Cavazos further teaches “The system of claim 1, wherein the movement of the user interface via the input is configured to cause the magnet to move linearly across the conductive coil, thereby generating the second voltage” ([0011] The self-contained information display may for example be controlled, i.e. operated by, a push button or a handle...The mechanical operation of the handle whether in a rotary or linear fashion, will cause the on-board mechanical generator to develop a charge and hence cause the bistable display integrated into the handle to toggle the display...the generator may be operated and caused to toggle the display by operating a pushbutton intended to toggle an operation or status of the electrical equipment; [0026] Thus as the handle 13 is grasped and moved as the actuator to operate the switch contacts of the electrical distribution apparatus 10 the rotor 23 and stator 25 of the display device 12 act as a generator supplying a current to the PCB 27 which can supply the necessary voltages to the display substrate 29 and change the state of the bistable display 31. It will be appreciated by those of skill in the art that movement of a handle, by definition herein meaning something grasped in order to be manipulated, may be in a linear, reciprocal, or rotary motion, and be operable to produce a current from a selected generator).

In regards to Claim 8, Fukuoka teaches ““An industrial automation component comprising: ...a first voltage” ([0049] Specifically, the main power supply 71 is grounded via a power supply line PL1 and is configured to be connected to the display unit 40 via a switch 71a, a power supply line PL2, and a backup power supply line PL3; wherein the backup power supply line PL3 is a first voltage) “a display configured to display image data...” ([0026] The display unit 40 is configured to display various kinds of information. According to this embodiment, the display unit 40 is installed on the front right inside the cabin 10, and is configured to display information on at least one of a work condition and an operating state of the shovel 100. An operator seated in an operator seat can perform work with the shovel 100 while checking various kinds of information displayed on the display unit 40. The display unit 40 may include one or more switches that are used to control an image displayed on the display unit 40) “processing circuitry configured to perform operations comprising: receiving a second voltage from a power source separate from the induction assembly to drive one or more operations of the industrial automation component” ([0048] The main power supply 71 is a power supply used in both of the key-on state and the key-off state. According to this embodiment, the main power supply 71 is a rechargeable battery charged with electricity generated by an alternator 11a. The main power supply 71 is configured to be able to supply electric power to electrical loads such as the starter 11b, the controller 30, the display unit 40, and the electrical equipment 73 in the key-on state and to be able to supply electric power to the display unit 40 in the key-off state; [0025] The controller 30 is a control device (an example of processing circuitry) configured to control the shovel 100. According to this embodiment, the controller 30 is constituted of a computer including a CPU, a volatile storage, a nonvolatile storage, etc. The controller 30 reads programs corresponding to functions from the nonvolatile storage, loads the programs into the volatile storage, and causes the CPU to execute corresponding processes; [0015-0024] and [0121-0137] describe various operations of the controller and shovel; [0055] The display unit 40 includes a control part 40a, an image display part 41, and an operation part 42. The control part 40a (an example of processing circuitry) controls an image displayed on the image display part 41. According to this embodiment, the control part 40a is constituted of a computer including a CPU, a volatile storage, and a nonvolatile storage. In this case, the control part 40a reads programs corresponding to functions from the nonvolatile storage into the nonvolatile storage, and causes the CPU to execute corresponding processes.) “using the second voltage to adjust the image data presented by the display while the processing circuitry receives the second voltage;” ([0046] An ignition switch (not depicted) is configured to be able to switch the state of the shovel 100. For example, the ignition switch is configured to be able to switch the state of the shovel 100 between a key-on state and a key-off state... By selecting the ACC position or the ON position as the position of the ignition switch, the operator can activate the electrical equipment 73 installed in the shovel 100 without starting the engine 11. Furthermore, by selecting the START position as the position of the ignition switch, the operator can cause the engine 11 to be started by a starter 11b. Furthermore, by causing the position of the ignition switch to be the ON position after starting the engine 11, the operator can cause the engine 11 to continuously operate; [0048] The main power supply 71 is configured to be able to supply electric power to electrical loads such as the starter 11b, the controller 30, the display unit 40, and the electrical equipment 73 in the key-on state and to be able to supply electric power to the display unit 40 in the key-off state. The starter 11b is driven by electric power from the main power supply 71 to start the engine 11; [0055] The display unit 40 includes a control part 40a, an image display part 41, and an operation part 42. The control part 40a (an example of processing circuitry) controls an image displayed on the image display part 41; [0056] Specifically, the control part 40a is supplied with electric power from the main power supply 71 via the main power supply line PL4 to operate in the key-on state, and is supplied with electric power from the main power supply 71 via the backup power supply line PL3 to operate in the key-off state. Thus, the control part 40a is configured to be able to switch the activation and deactivation of the image display part 41 even when the engine 11 is stopped or the mechanical key is not inserted in the key cylinder. According to this embodiment, in the key-off state, the control part 40a is supplied with electric power from the main power supply 71 via the backup power supply line PL3 to operate, while other devices (electrical loads) such as the controller 30 do not operate with the supply of electric power) “identifying generation of the first voltage via the induction assembly when the second voltage is unavailable such that performance of the one or more operations via the first voltage is suspended” ([0056] Specifically, the control part 40a is supplied with electric power from the main power supply 71 via the main power supply line PL4 to operate in the key-on state, and is supplied with electric power from the main power supply 71 via the backup power supply line PL3 to operate in the key-off state. Thus, the control part 40a is configured to be able to switch the activation and deactivation of the image display part 41 even when the engine 11 is stopped or the mechanical key is not inserted in the key cylinder. According to this embodiment, in the key-off state, the control part 40a is supplied with electric power from the main power supply 71 via the backup power supply line PL3 to operate, while other devices (electrical loads) such as the controller 30 do not operate with the supply of electric power; wherein it would be well-understood that when a controller cannot operate, its operations are suspended) “and in response to identifying the generation of the first voltage via the induction assembly, using the first voltage to cause the display to render the image data when the second voltage is unavailable” ([0056] Specifically, the control part 40a is supplied with electric power from the main power supply 71 via the main power supply line PL4 to operate in the key-on state, and is supplied with electric power from the main power supply 71 via the backup power supply line PL3 to operate in the key-off state. Thus, the control part 40a is configured to be able to switch the activation and deactivation of the image display part 41 even when the engine 11 is stopped or the mechanical key is not inserted in the key cylinder. According to this embodiment, in the key-off state, the control part 40a is supplied with electric power from the main power supply 71 via the backup power supply line PL3 to operate, while other devices (electrical loads) such as the controller 30 do not operate with the supply of electric power; [0059] Furthermore, the image display part 41 is configured to be able to display a non-operation state screen (see FIG. 6) different from the operation state screen. The non-operation state screen may be, for example, a maintenance information screen that displays information on the maintenance of the shovel 100. The maintenance information screen may be, for example, a screen that displays information on the operating time of the engine 11. The non-operation state screen may be displayed on the image display part 41 in response to the operation of a predetermined button provided in an area surrounding the image display part 41 irrespective of whether the key-on state or the key-off state is entered; [0062] The activation switch 51 may also be a push-button switch placed outside the cabin 10 so that a maintenance worker or the like outside the door 10D can operate the activation switch 51 without opening the door 10D. The activation switch 51 may also be placed inside the cabin 10 and near the door 10D. Specifically, the activation switch 51 may be placed as a push-button switch on a left console on the left side of the operator seat).
Fukuoka fails to teach “...an induction assembly comprising a magnet and a conductive coil, wherein the conductive coil is mechanically coupled to an input component, and an input via the input component is configured to cause the conductive coil to move relative to the magnet via mechanical coupling between the conductive coil and the input component, thereby generating a first voltage; a display configured to present image data, wherein the display is configured to maintain presentation of the image data after receiving the first voltage generated by the induction assembly; 
Cavazos teaches “An industrial automation component comprising: an induction assembly comprising a magnet and a conductive coil” (Fig. 1-3 and [0007] aspects of the present invention can provide self-powered, self-contained signage having a bistable information display with an integral, mechanically activated, generator. Electro-mechanical activation of the generator tied to manipulation of the apparatus actuators, such as push buttons or handles, can provide state-change power to the bistable display indicating their status. Mechanical activation may be accomplished manually or through mechanical operation from powered manipulating means within the scope of the invention.; [0023] The handle 13 comprises a shaft portion 19 with an annular handle portion 21 at one end. The annular portion 21 has fitted thereto a coil 23 movable as a rotor with the motion of the handle 13. Beneath the rotor coil 23 is an annular magnetic stator 25 into which the rotor 23 is fitted when assembled) “wherein the conductive coil is mechanically coupled to an input component, and an input via the input component is configured to cause the conductive coil to move relative to the magnet via mechanical coupling between the conductive coil and the input component, thereby generating a first voltage” ([0026] Thus as the handle 13 is grasped and moved as the actuator to operate the switch contacts of the electrical distribution apparatus 10 the rotor 23 and stator 25 of the display device 12 act as a generator supplying a current to the PCB 27 which can supply the necessary voltages to the display substrate 29 and change the state of the bistable display 31.  It will be appreciated by those of skill in the art that movement of a handle, by definition herein meaning something grasped in order to be manipulated, may be in a linear, reciprocal, or rotary motion, and be operable to produce a current from a selected generator. Likewise, should the actuator be a button, by definition herein meaning something pushed in order to be manipulated, it will likely produce a linear or reciprocal initial motion which can directly drive movement of a rotor, or the force may be transferred to a rotary motion with suitable gearing) “a display configured to present image data, wherein the display is configured to maintain presentation of the image data after receiving the first voltage generated by the induction assembly” ([0004] Bistable displays such as the electronic paper displays are known in the art and can hold an image indefinitely with an electrical pulse only needed to change the displayed indicia; [0010] The display is static, i.e. persistent without need for an electronic refresh. The Bistable display member itself may typically be an electronic paper display including any necessary electronic substrate to control or dictate the indicia.  It will be appreciated that a bistable display of the present invention could be a two-state indicator, e.g. displaying ON or OFF, or with suitable input and electronics could be a multistate display wherein the electronic paper can display a variety of selectable display choices, i.e. one or more the display states may be changed, and the on-board mechanical generator merely toggles the state of the display from one state to another).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the automated industrial shovel system that provides a display for displaying information about the operation and maintenance requirements for the shovel system when a first voltage is utilized by both the display and the controller of the shovel, yet when that voltage is unavailable to perform the operations provide a second backup voltage that can be utilized to display information on the display such as maintenance information without having to power up the shovel’s ignition system as taught by Fukuoka with the use of the persistent display that can display information regardless of whether a voltage is present, and further is integrated with a switch that is capable of supplying the second voltage through mechanical interaction of a button with magnet and coil because such a system would prevent the battery utilized as both the primary and backup voltage supply from draining, thus preventing a potential dead battery condition that would leave the shovel unable to operate without jump-starting the battery.  Furthermore, because the persistent display of Cavazos can display information even without power, it would allow the maintenance information of Fukuoka to be displayed at all times, even in the key-off situation.  In addition, by integrating the mechanical input with induction assembly and persistent display of Cavazos into the industrial automation shovel system of Fukuoka, a person would be able to update the maintenance display to show faults/alarms/warnings of the shovel system to aid in troubleshooting, as suggested by Fukuoka ([0121-0122]) and further allows the removal of the timer ([0132]) because power is no longer being drained from the primary battery.  By combining these elements, it can be considered taking the known Shovel system with controller and processing electronics that allow an automation component operation and display operation to be performed with a first voltage and allow a display operation but do not allow an automation component operation with a second voltage activated by a mechanical input switch, and improve it by replacing the display with a persistent display for displaying the information and the mechanical input switch for using a secondary voltage with a mechanical button that provides the second voltage through a magnet and coil induction assembly that allows operation of the persistent display while not providing power to additional electronics.  
Lee additionally teaches “and processing circuitry configured to perform operations comprising: receiving a second voltage from a power source separate from the induction assembly... and in response to identifying generation of the first voltage via the induction assembly, using the first voltage to cause the display to render the image data when the second voltage is unavailable.” (Fig. 1 and 3 and [0037] The driving circuit 120 includes a voltage detecting circuit 121 and is coupled to the electronic paper display 130. In this embodiment, the energy harvesting devices 111-113 are configured to convert different types of energy into a plurality of sub power signals respectively and integrate the sub power signals into a first power signal PS1. In this embodiment, the energy harvesting devices 111-113 output the first power signal PS1 to the voltage detecting circuit 121 so that the voltage detecting circuit 121 determines if a voltage value of the first power signal PS1 is higher than a threshold voltage value. Besides, when the voltage value of the first power signal PS1 is higher than the threshold voltage value, the voltage detecting circuit 121 outputs a first power output signal PS1′ so that the driving circuit 120 enables the electronic paper display 130 by the first power output signal PS1′. However, the number of the power harvesting device in the invention is not limited to the number shown in FIG. 1. In one embodiment, the electronic tag 100 may include at least one energy harvesting device; [0040] the driving circuit 340 harvests a variety of energy sources by the energy harvesting devices 310, 320, and 330, and the energy harvesting devices 310, 320, and 330 integrate a first power signal PS1 and output the first power signal PS1 to the voltage detecting circuit 341; [0043] The mechanical energy conversion module 322 is configured to convert mechanical energy provided by the gear mechanism 321 into electrical energy and output a third sub power signal by the power converter 323;[0047] the voltage detecting circuit 341 provides the first power output signal PS1′ to the power supply 343. The power supply 343 is coupled to the microcontroller 344 and the electronic paper display 350. The microcontroller 344 controls the power supply 343 so as to operate the power supply 343 to drive the electronic paper display 350 by the first power output signal PS1′ provided by the voltage detecting circuit 341, but the invention is not limited thereto. In one embodiment, if a voltage value or a current value of the first power output signal PS1′ is not enough to drive the electronic paper display 350, the voltage detecting circuit 341 then provides the first power output signal PS1′ to the energy storage device 342. The energy storage device 342 is coupled to the power supply 343 and the microcontroller 344. The microcontroller 344 controls the power supply 343 by a control signal CS so as to operate the power supply 343 to drive the electronic paper display 350 by a second power signal PS2 provided by the energy storage device 342; [0057] In this embodiment, when the container 70 is moving forward, the wheel 71 and the gear mechanism 721_1 rotate synchronously, and the gear mechanism 721_1 drives the gear mechanism 721_2 to generate mechanical energy to be provided to the mechanical energy conversion module 722. In this embodiment, the mechanical energy conversion module 722 is, for example, a motor device. The motor device includes components such as a coil, a magnet, an electrical brush, and so on. However, implementation methods and structural details of the motor device may be understood sufficiently from the teachings, suggestions, and descriptions of the common knowledge of this field).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that includes a mechanical user interaction device with coil and magnet whose relative movement causes a voltage to be generated for driving an electronic paper persistent display as taught by Cavazos with the circuitry that is capable of harvesting multiple energy sources including a mechanical energy source so that the appropriate energy source that is supplying power is utilized to provide power to an electronic paper display for display refresh as taught by Lee because by offering the selection of multiple types of energy sources, the persistent display would be capable of being refreshed with new data even when one of the power sources is unavailable, thus improving the reliability of the display.  Because the voltage source of Cavazos is user generated through interaction, it can be utilized as a backup voltage when a primary source is unavailable, as described by Lee.  Furthermore, both Lee and Cavazos are in the related fields of using electronic paper (i.e. e-ink or electrophoretic displays) for providing information to a user even when certain power sources are unavailable, thus making their combination more obvious.  By combining these elements, it can be considered taking the known circuitry that allows multiple power sources to provide a voltage to a bistable display, and integrating it into the bistable display that is powered by a manual user interaction that moves a magnet and coil relative to one another to generate a voltage to achieve the predictable result of a bistable display with a manual user interaction power supply using a coil and magnet with circuitry that allows different power sources to be selected and utilized to power the bistable display.

In regards to Claim 9, Fukuoka, Cavazos and Lee teach the industrial automation component of claim 8.  Cavazos further teaches “The industrial automation component of claim 8, wherein the display is configured to maintain presentation of the image data in absence of the second voltage from the power source” ([0004] Bistable displays such as the electronic paper displays are known in the art and can hold an image indefinitely with an electrical pulse only needed to change the displayed indicia; [0010] The display is static, i.e. persistent without need for an electronic refresh. The Bistable display member itself may typically be an electronic paper display including any necessary electronic substrate to control or dictate the indicia.  It will be appreciated that a bistable display of the present invention could be a two-state indicator, e.g. displaying ON or OFF, or with suitable input and electronics could be a multistate display wherein the electronic paper can display a variety of selectable display choices, i.e. one or more the display states may be changed, and the on-board mechanical generator merely toggles the state of the display from one state to another; [0014] it is contemplated that the present invention can be used as an exterior blankable information display panel capable of receiving status messages on the operation of enclosed equipment wherein the status messages will persist until removed by the operator).

In regards to Claim 10, Fukuoka, Cavazos and Lee teach the industrial automation component of claim 8.  Cavazos further teaches “The industrial automation component of claim 8, wherein the processing circuitry is configured to use the first voltage generated by the induction assembly to adjust the image data rendered by the display” ([0011] The mechanical operation of the handle whether in a rotary or linear fashion, will cause the on-board mechanical generator to develop a charge and hence cause the bistable display integrated into the handle to toggle the display to the corresponding "OFF" or "ON" status of the contacts. In other examples, the generator may be operated and caused to toggle the display by operating a pushbutton intended to toggle an operation or status of the electrical equipment).

In regards to Claim 11, Fukuoka, Cavazos and Lee teach the industrial automation component of claim 8.  Cavazos further teaches “The industrial automation component of claim 8, wherein the input is configured to cause the conductive coil to rotate relative to the magnet to generate the first voltage” ([0023] The handle 13 comprises a shaft portion 19 with an annular handle portion 21 at one end. The annular portion 21 has fitted thereto a coil 23 movable as a rotor with the motion of the handle 13. Beneath the rotor coil 23 is an annular magnetic stator 25 into which the rotor 23 is fitted when assembled. Also within the annular handle portion 21 is contained an electronic substrate, here a printed circuit board (PCB) 27, carrying additional electrical devices, such as any necessary amplifiers, drivers, transformers, or the like, to regulate power to a bistable display 31, and electronic devices e.g., components for production or storage of additional display signals, appropriate memory devices, as deemed necessary by the designer, and indicated schematically on the drawing; [0026] Thus as the handle 13 is grasped and moved as the actuator to operate the switch contacts of the electrical distribution apparatus 10 the rotor 23 and stator 25 of the display device 12 act as a generator supplying a current to the PCB 27 which can supply the necessary voltages to the display substrate 29 and change the state of the bistable display 31. It will be appreciated by those of skill in the art that movement of a handle, by definition herein meaning something grasped in order to be manipulated, may be in a linear, reciprocal, or rotary motion).

In regards to Claim 13, Fukuoka, Cavazos and Lee teach the industrial automation component of claim 8.  Cavazos further teaches “The industrial automation component of claim 8, wherein the conductive coil remains stationary in absence of the input via the input component” ([0007]  Electro-mechanical activation of the generator tied to manipulation of the apparatus actuators, such as push buttons or handles, can provide state-change power to the bistable display indicating their status. Mechanical activation may be accomplished manually or through mechanical operation from powered manipulating means within the scope of the invention; [0011] The mechanical operation of the handle whether in a rotary or linear fashion, will cause the on-board mechanical generator to develop a charge and hence cause the bistable display integrated into the handle to toggle the display to the corresponding "OFF" or "ON" status of the contacts. In other examples, the generator may be operated and caused to toggle the display by operating a pushbutton intended to toggle an operation or status of the electrical equipment; wherein when manually activated, the handle does not move on its own and thus cannot generate the voltage).

In regards to Claim 14 Fukuoka, Cavazos and Lee teach the industrial automation component of claim 8.  Cavazos further teaches “The industrial automation component of claim 8, wherein the processing circuitry is configured to perform operations comprising receiving the first voltage generated by the induction assembly and using the first voltage to adjust the image data rendered by the display in response to receiving the first voltage” ([0007]  Electro-mechanical activation of the generator tied to manipulation of the apparatus actuators, such as push buttons or handles, can provide state-change power to the bistable display indicating their status. Mechanical activation may be accomplished manually or through mechanical operation from powered manipulating means within the scope of the invention; [0023] The handle 13 comprises a shaft portion 19 with an annular handle portion 21 at one end. The annular portion 21 has fitted thereto a coil 23 movable as a rotor with the motion of the handle 13. Beneath the rotor coil 23 is an annular magnetic stator 25 into which the rotor 23 is fitted when assembled. Also within the annular handle portion 21 is contained an electronic substrate, here a printed circuit board (PCB) 27, carrying additional electrical devices, such as any necessary amplifiers, drivers, transformers, or the like, to regulate power to a bistable display 31, and electronic devices e.g., components for production or storage of additional display signals, appropriate memory devices, as deemed necessary by the designer, and indicated schematically on the drawing; [0026] Thus as the handle 13 is grasped and moved as the actuator to operate the switch contacts of the electrical distribution apparatus 10 the rotor 23 and stator 25 of the display device 12 act as a generator supplying a current to the PCB 27 which can supply the necessary voltages to the display substrate 29 and change the state of the bistable display 31).

In regards to Claim 15, Fukuoka, Cavazos and Lee teach the industrial automation component of claim 8.  Lee further teaches “The industrial automation component of claim 8, comprising an additional power source configured to harvest a third voltage, wherein the processing circuitry is configured to use the third voltage to drive the one or more operations of the industrial automation component, and the display is configured to maintain presentation of the image data in absence of the third voltage from the additional power source” (Fig. 1, 3 and [0039] an electronic tag 300 includes energy harvesting devices 310, 320, and 330, a driving circuit 340, and an electronic paper display 350, wherein the energy harvesting device 310 includes antenna modules 310_1 and 310_2. In this embodiment, the energy harvesting device 310 is configured to receive a RF (radio frequency) signal and convert the RF signal into a power signal. The energy harvesting device 320 is configured to generate mechanical energy and convert the mechanical energy into a power signal. The energy harvesting device 330 is configured to receive solar energy and convert the light energy into a power signal; wherein electronic paper displays are well-known to persist when all power sources are removed; [0040] In this embodiment, the driving circuit 340 includes a voltage detecting circuit 341, an energy storage device 342, a power supply 343, a microcontroller 344, and a wireless communication module 345. In other words, in this embodiment, the driving circuit 340 harvests a variety of energy sources by the energy harvesting devices 310, 320, and 330, and the energy harvesting devices 310, 320, and 330 integrate a first power signal PS1 and output the first power signal PS1 to the voltage detecting circuit 341; wherein the mechanical power harvesting can be considered the coil and magnet of Cavazos, while the solar or RF power harvesters are second and third power sources).  In addition, Cavazos teaches “and the display is configured to maintain presentation of the image data in absence of the third voltage from the additional power source” ([0004] Bistable displays such as the electronic paper displays are known in the art and can hold an image indefinitely with an electrical pulse only needed to change the displayed indicia. Bistable displays are currently known to be utilized with on-board power sources such as batteries or power supplies. Bistable displays are also currently known to be utilized with apparatus such as thumb drives carrying a manually operated power source activated by shaking the thumb drive).

In regards to Claim 16, Fukuoka, Cavazos and Lee teach the industrial automation component of claim 8.  Lee further teaches “The industrial automation component of claim 8, comprising a power storage device configured to store the first voltage generated by the induction assembly” ([0040] In this embodiment, the driving circuit 340 includes a voltage detecting circuit 341, an energy storage device 342, a power supply 343, a microcontroller 344, and a wireless communication module 345. In other words, in this embodiment, the driving circuit 340 harvests a variety of energy sources by the energy harvesting devices 310, 320, and 330, and the energy harvesting devices 310, 320, and 330 integrate a first power signal PS1 and output the first power signal PS1 to the voltage detecting circuit 341; [0047] the voltage detecting circuit 341 then provides the first power output signal PS1′ to the energy storage device 342. The energy storage device 342 is coupled to the power supply 343 and the microcontroller 344. The microcontroller 344 controls the power supply 343 by a control signal CS so as to operate the power supply 343 to drive the electronic paper display 350 by a second power signal PS2 provided by the energy storage device 342).

In regards to Claim 18, Cavazos teaches “An industrial automation component, comprising: a button” ([0011] The self-contained information display may for example be controlled, i.e. operated by, a push button or a handle, which may be either integral with, or attached to, an actuator causing movement of the electrical generator piece needed to generate the operating current; [0019] FIG. 4 is a schematic representation of another aspect of the invention wherein a push button is the member enabling a toggle of the bistable display state) “an induction assembly comprising a magnet and a conductive coil, wherein the magnet or the conductive coil is mechanically coupled to the button and an interaction to press the button is configured to drive relative movement between the magnet and the conductive coil to cause the induction assembly to generate a first voltage” ([0023] The annular portion 21 has fitted thereto a coil 23 movable as a rotor with the motion of the handle 13. Beneath the rotor coil 23 is an annular magnetic stator 25 into which the rotor 23 is fitted when assembled. Also within the annular handle portion 21 is contained an electronic substrate, here a printed circuit board (PCB) 27, carrying additional electrical devices, such as any necessary amplifiers, drivers, transformers, or the like, to regulate power to a bistable display 31, and electronic devices e.g., components for production or storage of additional display signals, appropriate memory devices, as deemed necessary by the designer, and indicated schematically on the drawing. Overlying and connected to the PCB 27 is the bistable display 31 including any necessary display substrate 29 for changing, i.e. control of, the pixels of the bistable display 31; [0026] Thus as the handle 13 is grasped and moved as the actuator to operate the switch contacts of the electrical distribution apparatus 10 the rotor 23 and stator 25 of the display device 12 act as a generator supplying a current to the PCB 27 which can supply the necessary voltages to the display substrate 29 and change the state of the bistable display 31... should the actuator be a button, by definition herein meaning something pushed in order to be manipulated, it will likely produce a linear or reciprocal initial motion which can directly drive movement of a rotor, or the force may be transferred to a rotary motion with suitable gearing) “a display configured to present an image” ([0023] a bistable display 31) “and using the first voltage generated by the induction assembly via the interaction to press the button to render image data on the display...” ([0011] The mechanical operation of the handle whether in a rotary or linear fashion, will cause the on-board mechanical generator to develop a charge and hence cause the bistable display integrated into the handle to toggle the display to the corresponding "OFF" or "ON" status of the contacts. In other examples, the generator may be operated and caused to toggle the display by operating a pushbutton intended to toggle an operation or status of the electrical equipment; [0023] Also within the annular handle portion 21 is contained an electronic substrate, here a printed circuit board (PCB) 27, carrying additional electrical devices, such as any necessary amplifiers, drivers, transformers, or the like, to regulate power to a bistable display 31, and electronic devices e.g., components for production or storage of additional display signals, appropriate memory devices, as deemed necessary by the designer, and indicated schematically on the drawing. Overlying and connected to the PCB 27 is the bistable display 31 including any necessary display substrate 29 for changing, i.e. control of, the pixels of the bistable display 31) “wherein the display is configured to maintain presentation of the image data in absence of the first voltage generated by the induction assembly, the second voltage from the voltage source, or both” ([0004] Bistable displays such as the electronic paper displays are known in the art and can hold an image indefinitely with an electrical pulse only needed to change the displayed indicia).
Cavazos fails to teach “processing circuitry configured to perform operations comprising: receiving a second voltage from a voltage source to control one or more operations of the industrial automation component; using the second voltage to render image data on the display while the second voltage is available; while the second voltage is unavailable, such that one or more operations of the automation component are suspended, receiving the first voltage generated by the induction assembly via the interaction to press the button; and using the first voltage generated by the induction assembly via the interaction to press the button to render image data on the display when the second voltage is unavailable...”.
Fukuoka teaches “processing circuitry configured to perform operations comprising: receiving a second voltage from a voltage source to control one or more operations of the industrial automation component;” ([0048] The main power supply 71 is a power supply used in both of the key-on state and the key-off state. According to this embodiment, the main power supply 71 is a rechargeable battery charged with electricity generated by an alternator 11a. The main power supply 71 is configured to be able to supply electric power to electrical loads such as the starter 11b, the controller 30, the display unit 40, and the electrical equipment 73 in the key-on state and to be able to supply electric power to the display unit 40 in the key-off state; [0025] The controller 30 is a control device (an example of processing circuitry) configured to control the shovel 100. According to this embodiment, the controller 30 is constituted of a computer including a CPU, a volatile storage, a nonvolatile storage, etc. The controller 30 reads programs corresponding to functions from the nonvolatile storage, loads the programs into the volatile storage, and causes the CPU to execute corresponding processes; [0015-0024] and [0121-0137] describe various operations of the controller and shovel;) “a display configured to display image data” ([0026] The display unit 40 is configured to display various kinds of information. According to this embodiment, the display unit 40 is installed on the front right inside the cabin 10, and is configured to display information on at least one of a work condition and an operating state of the shovel 100. An operator seated in an operator seat can perform work with the shovel 100 while checking various kinds of information displayed on the display unit 40. The display unit 40 may include one or more switches that are used to control an image displayed on the display unit 40) “using the second voltage to render image data on the display while the second voltage is available;” ([0046] An ignition switch (not depicted) is configured to be able to switch the state of the shovel 100. For example, the ignition switch is configured to be able to switch the state of the shovel 100 between a key-on state and a key-off state... By selecting the ACC position or the ON position as the position of the ignition switch, the operator can activate the electrical equipment 73 installed in the shovel 100 without starting the engine 11. Furthermore, by selecting the START position as the position of the ignition switch, the operator can cause the engine 11 to be started by a starter 11b. Furthermore, by causing the position of the ignition switch to be the ON position after starting the engine 11, the operator can cause the engine 11 to continuously operate; [0048] The main power supply 71 is configured to be able to supply electric power to electrical loads such as the starter 11b, the controller 30, the display unit 40, and the electrical equipment 73 in the key-on state and to be able to supply electric power to the display unit 40 in the key-off state. The starter 11b is driven by electric power from the main power supply 71 to start the engine 11; [0055] The display unit 40 includes a control part 40a, an image display part 41, and an operation part 42. The control part 40a (an example of processing circuitry) controls an image displayed on the image display part 41; [0056] Specifically, the control part 40a is supplied with electric power from the main power supply 71 via the main power supply line PL4 to operate in the key-on state, and is supplied with electric power from the main power supply 71 via the backup power supply line PL3 to operate in the key-off state. Thus, the control part 40a is configured to be able to switch the activation and deactivation of the image display part 41 even when the engine 11 is stopped or the mechanical key is not inserted in the key cylinder. According to this embodiment, in the key-off state, the control part 40a is supplied with electric power from the main power supply 71 via the backup power supply line PL3 to operate, while other devices (electrical loads) such as the controller 30 do not operate with the supply of electric power) “while the second voltage is unavailable, such that one or more operations of the automation component are suspended, receiving the first voltage generated by the induction assembly via the interaction to press the button; and using the first voltage generated by the induction assembly via the interaction to press the button to render image data on the display when the second voltage is unavailable...” ([0056] Specifically, the control part 40a is supplied with electric power from the main power supply 71 via the main power supply line PL4 to operate in the key-on state, and is supplied with electric power from the main power supply 71 via the backup power supply line PL3 to operate in the key-off state. Thus, the control part 40a is configured to be able to switch the activation and deactivation of the image display part 41 even when the engine 11 is stopped or the mechanical key is not inserted in the key cylinder. According to this embodiment, in the key-off state, the control part 40a is supplied with electric power from the main power supply 71 via the backup power supply line PL3 to operate, while other devices (electrical loads) such as the controller 30 do not operate with the supply of electric power; wherein it would be well-understood that when a controller cannot operate, its operations are suspended) [0059] Furthermore, the image display part 41 is configured to be able to display a non-operation state screen (see FIG. 6) different from the operation state screen. The non-operation state screen may be, for example, a maintenance information screen that displays information on the maintenance of the shovel 100. The maintenance information screen may be, for example, a screen that displays information on the operating time of the engine 11. The non-operation state screen may be displayed on the image display part 41 in response to the operation of a predetermined button provided in an area surrounding the image display part 41 irrespective of whether the key-on state or the key-off state is entered; [0062] The activation switch 51 may also be a push-button switch placed outside the cabin 10 so that a maintenance worker or the like outside the door 10D can operate the activation switch 51 without opening the door 10D. The activation switch 51 may also be placed inside the cabin 10 and near the door 10D. Specifically, the activation switch 51 may be placed as a push-button switch on a left console on the left side of the operator seat).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the automated industrial shovel system that provides a display for displaying information about the operation and maintenance requirements for the shovel system when a first voltage is utilized by both the display and the controller of the shovel, yet when that voltage is unavailable to perform the operations provide a second backup voltage that can be utilized to display information on the display such as maintenance information without having to power up the shovel’s ignition system as taught by Fukuoka with the use of the persistent display that can display information regardless of whether a voltage is present, and further is integrated with a switch that is capable of supplying the second voltage through mechanical interaction of a button with magnet and coil because such a system would prevent the battery utilized as both the primary and backup voltage supply from draining, thus preventing a potential dead battery condition that would leave the shovel unable to operate without jump-starting the battery.  Furthermore, because the persistent display of Cavazos can display information even without power, it would allow the maintenance information of Fukuoka to be displayed at all times, even in the key-off situation.  In addition, by integrating the mechanical input with induction assembly and persistent display of Cavazos into the industrial automation shovel system of Fukuoka, a person would be able to update the maintenance display to show faults/alarms/warnings of the shovel system to aid in troubleshooting, as suggested by Fukuoka ([0121-0122]) and further allows the removal of the timer ([0132]) because power is no longer being drained from the primary battery.  By combining these elements, it can be considered taking the known Shovel system with controller and processing electronics that allow an automation component operation and display operation to be performed with a first voltage and allow a display operation but do not allow an automation component operation with a second voltage activated by a mechanical input switch, and improve it by replacing the display with a persistent display for displaying the information and the mechanical input switch for using a secondary voltage with a mechanical button that provides the second voltage through a magnet and coil induction assembly that allows operation of the persistent display while not providing power to additional electronics.  
Lee further teaches “processing circuitry configured to perform operations comprising: receiving a second voltage from a voltage source... and using the first voltage...to render image data on the display when the second voltage is unavailable” (Fig. 1 and 3 and [0037] The driving circuit 120 includes a voltage detecting circuit 121 and is coupled to the electronic paper display 130. In this embodiment, the energy harvesting devices 111-113 are configured to convert different types of energy into a plurality of sub power signals respectively and integrate the sub power signals into a first power signal PS1. In this embodiment, the energy harvesting devices 111-113 output the first power signal PS1 to the voltage detecting circuit 121 so that the voltage detecting circuit 121 determines if a voltage value of the first power signal PS1 is higher than a threshold voltage value. Besides, when the voltage value of the first power signal PS1 is higher than the threshold voltage value, the voltage detecting circuit 121 outputs a first power output signal PS1′ so that the driving circuit 120 enables the electronic paper display 130 by the first power output signal PS1′. However, the number of the power harvesting device in the invention is not limited to the number shown in FIG. 1. In one embodiment, the electronic tag 100 may include at least one energy harvesting device; [0040] the driving circuit 340 harvests a variety of energy sources by the energy harvesting devices 310, 320, and 330, and the energy harvesting devices 310, 320, and 330 integrate a first power signal PS1 and output the first power signal PS1 to the voltage detecting circuit 341; [0043] The mechanical energy conversion module 322 is configured to convert mechanical energy provided by the gear mechanism 321 into electrical energy and output a third sub power signal by the power converter 323;[0047] the voltage detecting circuit 341 provides the first power output signal PS1′ to the power supply 343. The power supply 343 is coupled to the microcontroller 344 and the electronic paper display 350. The microcontroller 344 controls the power supply 343 so as to operate the power supply 343 to drive the electronic paper display 350 by the first power output signal PS1′ provided by the voltage detecting circuit 341, but the invention is not limited thereto. In one embodiment, if a voltage value or a current value of the first power output signal PS1′ is not enough to drive the electronic paper display 350, the voltage detecting circuit 341 then provides the first power output signal PS1′ to the energy storage device 342. The energy storage device 342 is coupled to the power supply 343 and the microcontroller 344. The microcontroller 344 controls the power supply 343 by a control signal CS so as to operate the power supply 343 to drive the electronic paper display 350 by a second power signal PS2 provided by the energy storage device 342; [0057] In this embodiment, when the container 70 is moving forward, the wheel 71 and the gear mechanism 721_1 rotate synchronously, and the gear mechanism 721_1 drives the gear mechanism 721_2 to generate mechanical energy to be provided to the mechanical energy conversion module 722. In this embodiment, the mechanical energy conversion module 722 is, for example, a motor device. The motor device includes components such as a coil, a magnet, an electrical brush, and so on. However, implementation methods and structural details of the motor device may be understood sufficiently from the teachings, suggestions, and descriptions of the common knowledge of this field).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that includes a button interaction device with coil and magnet whose relative movement causes a voltage to be generated for driving an electronic paper persistent display as taught by Cavazos with the circuitry that is capable of harvesting multiple energy sources including a mechanical energy source so that the appropriate energy source that is supplying power is utilized to provide power to an electronic paper display for display refresh as taught by Lee because by offering the selection of multiple types of energy sources, the persistent display would be capable of being refreshed with new data even when one of the power sources is unavailable, thus improving the reliability of the display.  Because the voltage source of Cavazos is user generated through interaction with a button, it can be utilized as a backup voltage when a primary source is unavailable, as described by Lee by using the circuitry of Lee.  Furthermore, both Lee and Cavazos are in the related fields of using electronic paper (i.e. e-ink or electrophoretic displays) for providing information to a user even when certain power sources are unavailable, thus making their combination more obvious.  By combining these elements, it can be considered taking the known circuitry that allows multiple power sources to provide a voltage to a bistable display, and integrating it into the bistable display that is powered by a button interaction that moves a magnet and coil relative to one another to generate a voltage to achieve the predictable result of a bistable display with a button interaction power supply using a coil and magnet with circuitry that allows different power sources to be selected and utilized to power the bistable display.

In regards to Claim 19, Cavazos, Lee and Fukuoka teach the industrial automation component of claim 18.  Cavazos further teaches “The industrial automation component of claim 18, wherein the processing circuitry is configured to use the first voltage generated by the induction assembly to adjust a set of charges of a plurality of electrodes positioned at opposite sides of a container enclosing one or more charged particles submerged within a fluid; wherein adjusting the set of charges of the plurality of electrodes adjusts the position of the one or more charged particles within the container to adjust the image data rendered on the display” ([0004] Bistable displays such as the electronic paper displays are known in the art and can hold an image indefinitely with an electrical pulse only needed to change the displayed indicia. [0010] The display is static, i.e. persistent without need for an electronic refresh. The Bistable display member itself may typically be an electronic paper display including any necessary electronic substrate to control or dictate the indicia; wherein an electronic paper display is well-known to be a form of electrophoretic display; [0011] The mechanical operation of the handle whether in a rotary or linear fashion, will cause the on-board mechanical generator to develop a charge and hence cause the bistable display integrated into the handle to toggle the display to the corresponding "OFF" or "ON" status of the contacts. In other examples, the generator may be operated and caused to toggle the display by operating a pushbutton intended to toggle an operation or status of the electrical equipment).
The examiner has provided further evidence in a previous office action in the form of “Chapter 24 of Smart Textiles and Their Applications: Electrochromic textile displays for person communication” (Moretti et al., hereinafter Moretti) which teaches ([page 8 paragraph 1] The electrophoresis phenomenon describes the motion of particles under an electrical force. Electrophoretic displays use this principle to switch images by the movement of bicoloured charged particles under voltage. Electrophoretic displays use microcapsules containing black or white charged particles and filled with a liquid allowing their easy motion; [page 8 paragraph 2] Today, the most widely used system is the E Ink system. It uses two types of charged particles: black, positively charged particles and white, negatively charged particles. These particles are contained within a transparent fluid in microcapsules and placed between two electrodes; Fig. 24.9 shows electrodes (b) and (e), Fig. 24.10 shows electrodes with + and - polarity [page 8 paragraph 1]  Electrophoretic displays use microcapsules containing black or white charged particles and filled with a liquid allowing their easy motion....These microcapsules are sandwiched between two electrodes, one of them being transparent. The application of an electric field across the structure causes motion of the particles according to their charge. A totally white screen is obtained by the application of one electric field, and a totally black screen is obtained when the opposite field is applied. Dividing the display in several independently controlled pixels allows the creation of bicoloured texts and images. By the addition of a filter matrix, a coloured image is obtained... Today, the most widely used system is the E Ink system. It uses two types of charged particles: black, positively charged particles and white, negatively charged particles. These particles are contained within a transparent fluid in microcapsules and placed between two electrodes. When an electrical field is applied to the device, the black particles are attracted by the cathode and the white ones by the anode. The colour of the display can thus be controlled (see Fig. 24.9); [page 8 paragraph 1] Electrophoretic displays use this principle to switch images by the movement of bicoloured charged particles under voltage...A totally white screen is obtained by the application of one electric field, and a totally black screen is obtained when the opposite field is applied. Dividing the display in several independently controlled pixels allows the creation of bicoloured texts and images).  From these teachings it is shown that electronic paper displays are a form of electrophoretic display, thus this is an inherent property.

In regards to Claim 20, Cavazos, Lee and Fukuoka teach the industrial automation component of claim 18.  Cavazos further teaches “The industrial automation component of claim 18, wherein pressing of the button is configured to move the magnet relative to the conductive coil, rotate the conductive coil about the magnet, or both, to cause the induction assembly to generate the first voltage” ([0026] It will be appreciated by those of skill in the art that movement of a handle, by definition herein meaning something grasped in order to be manipulated, may be in a linear, reciprocal, or rotary motion, and be operable to produce a current from a selected generator. Likewise, should the actuator be a button, by definition herein meaning something pushed in order to be manipulated, it will likely produce a linear or reciprocal initial motion which can directly drive movement of a rotor, or the force may be transferred to a rotary motion with suitable gearing; [0027] FIG. 4 is a schematic diagram of another aspect of the invention wherein a push button 37 is the member enabling a toggle of the bistable display state as well as additional signal generation for remote wireless operation of equipment function. A commercially available self-powered, transmitting, wireless, batteryless pushbutton switch, such as a HARMONY XB5R available form Schneider Electric USA, Inc. combines a pushbutton actuator mechanism with an on-board, i.e. integral, electrical and signal generator and has been found to generate sufficient power at a pulse of 75 mWatts with 3.3. Volts, in conjunction with a microtransformer 39 such as an "AnyVolt Micro" from Dimension Engineering of Akron Ohio, to be boosted up to the 15 Volts required to run a commercially available bistable display 41 of the electronic paper display type).

In regards to Claim 21, Cavazos, Lee and Fukuoka teach the industrial automation component of claim 18.  Cavazos further teaches “The industrial automation component of claim 18, comprising a linkage system mechanically coupling the button to the magnet or the conductive coil; wherein the interaction to press the button is configured to cause the linkage system to drive the relative movement between the magnet and the conductive coil” ([0026] Likewise, should the actuator be a button, by definition herein meaning something pushed in order to be manipulated, it will likely produce a linear or reciprocal initial motion which can directly drive movement of a rotor, or the force may be transferred to a rotary motion with suitable gearing; wherein the gearing can be considered a linkage, as it is utilized to drive the correct movement between the rotator and stator to generate the voltage).

In regards to Claim 22, Cavazos, Lee and Fukuoka teach the industrial automation component of claim 18.  Lee further teaches “The system of claim 1, wherein the second voltage is dedicated to adjusting the image data presented by the display via the processing circuitry” (Fig. 1, 3 and 8 and [0037], [0039]-[0048] and [0058] show and teach that any of the energy harvesting devices 111-113 or 310-330 are described as being connected only for the purpose of driving the electronic paper display, as no other use of these generated voltages/power is described, thus they must be ‘dedicated’ to adjusting the image data because they are not described as having any other function).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cavazos, Lee and Fukuoka as applied to claim 11 above, and further in view of Torrescusa et al. (WO-2019129901-A1, hereinafter Torrescusa).

In regards to Claim 12, Cavazos, Lee and Fukuoka, teach the industrial component as incorporated by claim 11 above.  
Cavazos, Lee and Fukuoka fail to teach “The industrial automation component of claim 11, wherein the induction assembly comprises a spring, the input causes winding of the spring, and unwinding of the spring causes the conductive coil to rotate relative to the magnet to generate the first voltage”.
Torrescusa teaches “wherein the induction assembly comprises a spring, the input causes winding of the spring, and unwinding of the spring causes the conductive coil to rotate relative to the magnet to generate the first voltage” ([page 2] The accumulator is based on an elastic spiral, such as a spiral metal spring, which in the compression state, or what is itself in the winding position, has a potential mechanical energy that can be released to cause a rotating movement in virtue of the tendency of said spring to its resting position, so that taking advantage of said force can be applied to a gear system and transmit the movement of this system for the drive of an electric alternator, thus generating electric power from a potential energy accumulated during the winding  that is transformed first into kinetic energy during its distension, to be finally transformed into electrical energy...it is worth noting that the accumulator is complemented by a system for controlling the speed of rotation of the alternator, constituted by a spring or secondary elastic spiral that will control and move the magnets of the alternator, this effect being achieved by means of a coupled wheel to said secondary spring or spiral in such a way that the torsional energy will cause a constant movement, whereby the elastic potential energy supplied by the main spring is delivered in a constant manner, that is to say at a uniform speed).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the industrial automation component that includes a display and multiple power sources for that display, including a hand driven rotational generator that converts rotational input to electrical energy as taught by Cavazos, Lee and Fukuoka to incorporate the spring connected to a generator/alternator which stores electrical energy and then releases it by unwinding the spring as taught by Torrescusa because it would gain the benefits noted by Torrescusa, namely the ability to store the mechanical energy produced by Cavazos.  Likewise, by utilizing the series of springs disclosed by Torrescusa, the output energy can be stabilized to be more constant as opposed to the variable speed possible in the manually driven handle of Cavazos, as noted by Torrescusa [page 2].  By combing these elements, it can be considered taking the known industrial automation component that includes a display and multiple power sources for that display, including a hand driven rotational generator that converts rotational input to electrical energy and improve it by incorporating the spring of Torrescusa that stores mechanical energy for later release by unwinding the spring into the handle driven generator in a known way to achieve predictable results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             

/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116